DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 10-19 remain pending. Claims 1-4 and 10-19 have been amended. Claims 5-9 and 20 have been cancelled. Claims 21-24 have been added.  
Claim Objections
Claims 22-23 are objected to because: 
Claim 22 states “transmitting, by the intelligent robot, a new removal request a distance between the second position and the third position reaches the new target distance”. There should be a “when” after “removal request” (e.g. “transmitting, by the intelligent robot, a new removal request when a distance between the second position and the third position reaches the new target distance”
Claim 23 states “determining, by the intelligent robot, an intersection exists between the movement path and an identifier of the particular roadblock on a map; and”. Applicant should remove the “and” at the end and replace the semicolon with a period if there are no other limitations to the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-16, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al (US 20170225336 A1) in view of Chapman et al (US 20170349402 A1) (Hereinafter referred to as Deyle and Chapman respectively) 

Regarding Claim 1, Deyle discloses an intelligent robot control method for an intelligent robot (See at least Deyle Paragraphs 0004-0005 and Figure 1a-1c, the robot is interpreted as an intelligent robot), comprising: 
obtaining, by the intelligent robot, a first position at which the intelligent robot is currently located (See at least Deyle Paragraphs 0007 and 0093 and Figure 7, the current location of the robot, which is interpreted as the first position, is determined and used by the navigation system, which is in the mobile robot, to determine routes) and a target position to be reached by the intelligent robot (See at least Deyle Paragraph 0093, the robot’s navigation system receives an end location that is to be reached); 
determining, by the intelligent robot, a movement path from the first position to the target position (See at least Deyle Paragraph 0093, a route is generated by the robot’s navigation system from the current location of the robot to the end location), a particular roadblock being located at a third position on the movement path between the first position and the target position (See at least Deyle Paragraphs 0093, obstacles, which are interpreted as roadblocks, are detected along the routes from the current location to the end location; the location of the obstacle is interpreted as a third position)… and 
transmitting, by the intelligent robot, a removal request when the intelligent robot moves from the first position to the …third position (See at least Deyle Paragraph 0066, when the robot arrives at the elevator, which is interpreted as a third position, the robot requests an elevator car, which is interpreted as a removal request transmitted by the robot)… wherein the removal request is used for requesting a removal instruction to be transmitted to the particular roadblock at the third position (See at least Deyle Paragraph 0066, when the robot arrives at the elevator, the robot requests an elevator car from the elevator system, which is interpreted as requesting a removal instruction to be transmitted to the particular roadblock), and the removal instruction is used for instructing to remove the particular roadblock (See at least Deyle Paragraph 0066, the removal request is for the elevator system to send an elevator car to the robot so the robot can continue on its path and reach its destination, the elevator system sending an elevator car to the robot is interpreted as a removal instruction)…
	Deyle fails to teach the movement path further includes a second position located between the first position and the third position,
 transmitting a removal request when the robot moves to the…second position, and a distance between the second position and the third position reaches a target distance,
	and that the removal instruction is used to remove the roadblock…before the intelligent robot arrives at the third position. 
	However, Chapman teaches the movement path further includes a second position located between the first position and the third position (See at least Chapman Paragraph 0043, the elevator sub-systems initiates a request to use the elevator for a user when a user is within a target distance, which is interpreted as a second position, from the elevator), 
transmitting a removal request when a user moves to the…second position, and a distance between the second position and the third position reaches a target distance (See at least Chapman Paragraph 0043, the elevator sub-systems initiates a request to use the elevator, which is interpreted as removal request, for a user when a user is within a target distance, which is interpreted as the second position, from the elevator),
	and that the removal instruction is used to remove the roadblock before the user arrives at the third position (See at least Chapman Paragraph 0031, an elevator request is sent so that the elevator arrives and waits for the user before the user arrives at the elevator). 
	It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in Deyle with Chapman to transmit the removal request when the robot moves to a second position, which is a target distance from the roadblock, and that the removal instruction is used to remove the roadblock before the robot arrives. This would allow the robot to continue to its destination without delay caused by waiting for the roadblock to be removed (See at least Chapman Paragraph 0031). This would increase the efficiency of the robot, and decrease the time the robot is spent idle and waiting for roadblocks to be removed. 

Regarding Claim 2, Deyle discloses the transmitting a removal request comprises: 
determining a roadblock type of the particular roadblock at the third position (See at least Deyle Paragraph 0261, the robot can identify the types of objects, which is interpreted as determining roadblock types; See at least Deyle Paragraph 0066, the robot requests an elevator car from the elevator system which is interpreted as determining the roadblock type at the third position); and 
transmitting the removal request to a control server (See at least Deyle Paragraph 0066, the robot makes a request for the elevator car, which is interpreted as transmitting the removal request; See at least Deyle Paragraphs 0044 and Figures 2 and 4, the request is sent to the elevator system , which is part of the infrastructure system, which is interpreted as a control server), wherein the removal request carries the roadblock type (See at least Deyle Paragraph 0066, the request is made for the elevator). 

Regarding Claim 11, Deyle discloses an intelligent robot control method (See at least Deyle Paragraphs 0004-0005 and Figure 1a-1c, the robot is interpreted as an intelligent robot) comprising: 
obtaining, by a control server, a removal request transmitted by an intelligent robot (See at least Deyle Paragraph 0066, when the robot arrives at the elevator, which is interpreted as a third position, the robot requests an elevator car, which is interpreted as a removal request transmitted by the robot; See at least Deyle Paragraphs 0044 and Figures 2 and 4, the request is sent to the elevator system , which is part of the infrastructure system, which is interpreted as a control server), the intelligent robot moving from a first position to a target position according to a movement path (See at least Deyle Paragraph 0093, a route is generated by the robot’s navigation system from the current location of the robot to the end location), a particular roadblock being located at a third position on the movement path between the first position and the target position (See at least Deyle Paragraphs 0093, obstacles, which are interpreted as roadblocks, are detected along the routes from the current location to the end location; the location of the obstacle is interpreted as a third position)… and
triggering the removal request in response to determining that the intelligent robot moves from the first position to the …third position at which the particular roadblock is located (See at least Deyle Paragraph 0066, when the robot arrives at the elevator, which is interpreted as a third position, the robot requests an elevator car, which is interpreted as triggering the removal request) …and
transmitting a removal instruction to the particular roadblock (See at least Deyle Paragraph 0066, when the robot arrives at the elevator, the robot requests an elevator car from the elevator system, which is interpreted as a removal instruction to be transmitted to the particular roadblock), the removal instruction being used for instructing to remove the particular roadblock at the third position (See at least Deyle Paragraph 0066, the removal request is for the elevator system to send an elevator car to the robot so the robot can continue on its path and reach its destination, the elevator system sending an elevator car to the robot is interpreted as a removal instruction)…
	Deyle fails to teach the movement path further includes a second position located between the first position and the third position,
 triggering the removal request when the robot moves to the…second position, and a distance between the second position and the third position at which the particular roadblock is located reaches a target distance,
	and that the removal instruction is used to remove the roadblock…before the intelligent robot arrives at the third position. 
	However, Chapman teaches the movement path further includes a second position located between the first position and the third position (See at least Chapman Paragraph 0043, the elevator sub-systems initiates a request to use the elevator for a user when a user is within a target distance, which is interpreted as a second position, from the elevator), 
transmitting a removal request when a user moves to the…second position, and a distance between the second position and the third position at which the particular roadblock is located reaches a target distance (See at least Chapman Paragraph 0043, the elevator sub-systems initiates a request to use the elevator, which is interpreted as removal request, for a user when a user is within a target distance, which is interpreted as the second position, from the elevator),
	and that the removal instruction is used to remove the roadblock before the user arrives at the third position (See at least Chapman Paragraph 0031, an elevator request is sent so that the elevator arrives and waits for the user before the user arrives at the elevator). 
	It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in Deyle with Chapman to transmit the removal request when the robot moves to a second position, which is a target distance from the roadblock, and that the removal instruction is used to remove the roadblock before the robot arrives. This would allow the robot to continue to its destination without delay caused by waiting for the roadblock to be removed (See at least Chapman Paragraph 0031). This would increase the efficiency of the robot, and decrease the time the robot is spent idle and waiting for roadblocks to be removed. 

Regarding Claim 12, Deyle discloses the transmitting a removal request to the particular roadblock comprises: 
obtaining a roadblock type of the particular roadblock at the third position that is carried in the removal request (See at least Deyle Paragraph 0261, the robot can identify the types of objects, which is interpreted as determining roadblock types; See at least Deyle Paragraph 0066, the robot requests an elevator car from the elevator system which is interpreted as obtaining the roadblock type at the third position); and 
generating the removal instruction according to the roadblock type (See at least Deyle Paragraph 0066, the robot makes a request for the elevator car, which is interpreted as transmitting the removal request; See at least Deyle Paragraphs 0044 and Figures 2 and 4, the request is sent to the elevator system, which is part of the infrastructure system, which sends an elevator car to the robot which is interpreted as generating a removal instruction according to the roadblock type).

Regarding Claim 13, Deyle discloses the transmitting the removal instruction comprises: 
transmitting a first removal instruction to the particular roadblock at the third position, the first removal instruction being used for instructing the particular roadblock at the third position to execute an open action; or  
transmitting a second removal instruction to the particular roadblock at the third position (See at least Deyle Paragraphs 0066 and Figure 4, the elevator system, which is part of the infrastructure system, selects an elevator car to send to the robot, which is interpreted as a removal instruction for the elevator), the second removal instruction being used for instructing the particular roadblock at the third position to move… to a floor on which the intelligent robot is located (See at least Deyle Paragraph 0066, an elevator car is sent to the robot’s current floor, which is interpreted a floor).
Deyle fails to discloses instructing the roadblock to move to a floor… within a predetermined time period. 
However, Chapman teaches this limitation (See at least Chapman Paragraphs 0038-0039, the elevator is sent to the user within the time period the user has been detected to the time it takes for the user to walk to the elevator). 
It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in Deyle with Chapman to have the roadblock move to a floor within a predetermined time period. This would allow the robot to continue to its destination without delay caused by waiting for the roadblock to be removed (See at least Chapman Paragraph 0031) because the elevator would already be at the first floor when the robot arrives. This would increase the efficiency of the robot, and decrease the time the robot is spent idle and waiting for roadblocks to be removed. 

Regarding Claim 14, Deyle discloses the floor is a first floor (See at least Deyle Paragraph 0066, an elevator car is sent to the robot’s current floor, which is interpreted a first floor), and the method further comprises: 
obtaining an inter-floor movement instruction transmitted by the intelligent robot, the inter-floor movement instruction being used for indicating a second floor to be reached by the intelligent robot (See at least Deyle Paragraph 00666, the robot can call an elevator and provide an instruction to the elevator to go to a particular floor; See at least Deyle Paragraph 0039, the robot is deployed on one or more floors; the robot calling an elevator to the current floor and instructing the elevator to go to a particular floor so that the robot can navigate on one or more floors is interpreted as obtaining an inter-floor movement instruction).

	Regarding Claim 15, Deyle discloses an intelligent robot (See at least Deyle Paragraphs 0004-0005 and Figure 1a-1c, the robot is interpreted as an intelligent robot), comprising: 
a battery pack for supplying power to the intelligent robot (See at least Deyle Paragraph 0094, the power source can be a battery); 
a memory for storing computer programs (See at least Deyle Paragraph 0116); and 
a processor coupled to the memory for executing the computer programs (See at least Deyle Paragraph 0116) to perform:
obtaining a first position at which the intelligent robot is currently located (See at least Deyle Paragraphs 0007 and 0093 and Figure 7, the current location of the robot, which is interpreted as the first position, is determined and used by the navigation system, which is in the mobile robot, to determine routes) and a target position to be reached by the intelligent robot (See at least Deyle Paragraph 0093, the robot’s navigation system receives an end location that is to be reached); 
determining a movement path from the first position to the target position (See at least Deyle Paragraph 0093, a route is generated by the robot’s navigation system from the current location of the robot to the end location), a particular roadblock being located at a third position on the movement path between the first position and the target position (See at least Deyle Paragraphs 0093, obstacles, which are interpreted as roadblocks, are detected along the routes from the current location to the end location; the location of the obstacle is interpreted as a third position)… and 
transmitting, a removal request when the intelligent robot moves from the first position to the …third position (See at least Deyle Paragraph 0066, when the robot arrives at the elevator, which is interpreted as a third position, the robot requests an elevator car, which is interpreted as a removal request transmitted by the robot)… wherein the removal request is used for requesting a removal instruction to be transmitted to the particular roadblock at the third position (See at least Deyle Paragraph 0066, when the robot arrives at the elevator, the robot requests an elevator car from the elevator system, which is interpreted as requesting a removal instruction to be transmitted to the particular roadblock), and the removal instruction is used for instructing to remove the particular roadblock at the third position (See at least Deyle Paragraph 0066, the removal request is for the elevator system to send an elevator car to the robot so the robot can continue on its path and reach its destination, the elevator system sending an elevator car to the robot is interpreted as a removal instruction)…
	Deyle fails to teach the movement path further includes a second position located between the first position and the third position,
 transmitting a removal request when the robot moves to the…second position, and a distance between the second position and the third position reaches a target distance,
	and that the removal instruction is used to remove the roadblock…before the intelligent robot arrives at the third position. 
	However, Chapman teaches the movement path further includes a second position located between the first position and the third position (See at least Chapman Paragraph 0043, the elevator sub-systems initiates a request to use the elevator for a user when a user is within a target distance, which is interpreted as a second position, from the elevator), 
transmitting a removal request when a user moves to the…second position, and a distance between the second position and the third position reaches a target distance (See at least Chapman Paragraph 0043, the elevator sub-systems initiates a request to use the elevator, which is interpreted as removal request, for a user when a user is within a target distance, which is interpreted as the second position, from the elevator),
	and that the removal instruction is used to remove the roadblock before the user arrives at the third position (See at least Chapman Paragraph 0031, an elevator request is sent so that the elevator arrives and waits for the user before the user arrives at the elevator). 
	It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in Deyle with Chapman to transmit the removal request when the robot moves to a second position, which is a target distance from the roadblock, and that the removal instruction is used to remove the roadblock before the robot arrives. This would allow the robot to continue to its destination without delay caused by waiting for the roadblock to be removed (See at least Chapman Paragraph 0031). This would increase the efficiency of the robot, and decrease the time the robot is spent idle and waiting for roadblocks to be removed. 

Regarding Claim 16, Deyle discloses the transmitting a removal request comprises: 
determining a roadblock type of the particular roadblock at the third position (See at least Deyle Paragraph 0261, the robot can identify the types of objects, which is interpreted as determining roadblock types; See at least Deyle Paragraph 0066, the robot requests an elevator car from the elevator system which is interpreted as determining the roadblock type at the third position); and 
transmitting the removal request to a control server (See at least Deyle Paragraph 0066, the robot makes a request for the elevator car, which is interpreted as transmitting the removal request; See at least Deyle Paragraphs 0044 and Figures 2 and 4, the request is sent to the elevator system , which is part of the infrastructure system, which is interpreted as a control server), wherein the removal request carries the roadblock type (See at least Deyle Paragraph 0066, the request is made for the elevator). 

Regarding Claim 19, Deyle discloses the processor further performs: 
transmitting, by the control server, a first removal instruction to the particular roadblock at the third position, the first removal instruction being used for instructing the particular roadblock at the third position to execute an open action; or  
transmitting, by the control server, a second removal instruction to the particular roadblock at the third position (See at least Deyle Paragraphs 0066 and Figure 4, the elevator system, which is part of the infrastructure system, selects an elevator car to send to the robot, which is interpreted as a removal instruction for the elevator), the second removal instruction being used for instructing the particular roadblock at the third position to move… to a floor on which the intelligent robot is located (See at least Deyle Paragraph 0066, an elevator car is sent to the robot’s current floor, which is interpreted as a floor).
Deyle fails to discloses instructing the roadblock to move to a floor… within a predetermined time period. 
However, Chapman teaches this limitation (See at least Chapman Paragraphs 0038-0039, the elevator is sent to the user within the time period the user has been detected to the time it takes for the user to walk to the elevator). 
It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in Deyle with Chapman to have the roadblock move to a floor within a predetermined time period. This would allow the robot to continue to its destination without delay caused by waiting for the roadblock to be removed (See at least Chapman Paragraph 0031) because the elevator would already be at the first floor when the robot arrives. This would increase the efficiency of the robot, and decrease the time the robot is spent idle and waiting for roadblocks to be removed. 

Regarding Claim 23, Deyle discloses the movement path is determined by: 
determining, by the intelligent robot, an intersection exists between the movement path and an identifier of the particular roadblock on a map (See at least Deyle Paragraph 0261, a map is generated with obstacles and pathways, and identifiers for the objects are placed onto the map; See at least Deyle Paragraph 0263, the robot uses the map to find paths with no obstacles). 

Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle in view of Chapman, and in further view of Fukui (US 20200072619 A1) (Hereinafter referred to as Fukui) 

Regarding Claim 3, modified Deyle fails to explicitly disclose obtaining a removal response transmitted by the control server and 
adjusting a to-be-executed action according to the removal result. 
However, Fukui teaches obtaining a removal response transmitted by the control server (See at least Fukui Paragraphs 0037 and 0056 and Figure 1, the building management system is interpreted as a control server which updates the map information with indications that a door is open, or that an elevator is at a specific floor with the doors open, which is interpreted as transmitting a removal response) and 
adjusting a to-be-executed action according to the removal result (See at least Fukui Paragraph 0056, the autonomous mobile body moves through the open doors and passes through the security gate; Based on Paragraphs 0071-0073 of applicant’s specification, the robot continuing its movement according to the movement path and passing through the roadblock is interpreted as adjusting a to-be-executed action). 
It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in modified Deyle with Fukui to have the control server transmit a removal response, and have the robot adjust an action according to the removal result. By transmitting the removal response, the control server can indicate which doors are open and ready for the robot to pass through (See at least Fukui Paragraphs 0037). This would increase the efficiency of the method by allowing the robot to see along which paths still have obstacles, and which paths had the obstacles removed, allowing the robot to pick the most efficient path. Adjusting the action according to the removal result allows the robot to pass through the roadblock once it has been removed (See at least Fukui Paragraph 0056), which allows the robot to reach its target location. 

	Regarding Claim 4, modified Deyle fails to disclose the adjusting a to-be-executed action according to the removal result comprises: 
in response to determining that the removal result indicates that the particular roadblock at the third position has been removed, continuing moving according to the movement path, and passing through the third position. 
However, Fukui teaches the adjusting a to-be-executed action according to the removal result comprises: 
in response to determining that the removal result indicates that the particular roadblock at the third position has been removed, continuing moving according to the movement path, and passing through the third position (See at least Fukui Paragraph 0056, the gate is opened and indicated in the map which is interpreted as determining that the roadblock has been removed, and the robot passes through the door, which is interpreted as the third position). 
It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in modified Deyle with Fukui to have the robot continue to move past the third position according to the removal result. By transmitting the removal response, the control server can indicate which doors are open and ready for the robot to pass through (See at least Fukui Paragraphs 0037). Adjusting the action according to the removal result allows the robot to pass through the roadblock once it has been removed (See at least Fukui Paragraph 0056), which allows the robot to reach its target location. 

Regarding Claim 17, modified Deyle fails to explicitly disclose obtaining a removal response transmitted by the control server and 
adjusting a to-be-executed action according to the removal result. 
However, Fukui teaches obtaining a removal response transmitted by the control server (See at least Fukui Paragraphs 0037 and 0056 and Figure 1, the building management system is interpreted as a control server which updates the map information with indications that a door is open, or that an elevator is at a specific floor with the doors open, which is interpreted as transmitting a removal response) and 
adjusting a to-be-executed action according to the removal result (See at least Fukui Paragraph 0056, the autonomous mobile body moves through the open doors and passes through the security gate; Based on Paragraphs 0071-0073 of applicant’s specification, the robot continuing its movement according to the movement path and passing through the roadblock is interpreted as adjusting a to-be-executed action). 
It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in modified Deyle with Fukui to have the control server transmit a removal response, and have the robot adjust an action according to the removal result. By transmitting the removal response, the control server can indicate which doors are open and ready for the robot to pass through (See at least Fukui Paragraphs 0037). This would increase the efficiency of the method by allowing the robot to see along which paths still have obstacles, and which paths had the obstacles removed, allowing the robot to pick the most efficient path. Adjusting the action according to the removal result allows the robot to pass through the roadblock once it has been removed (See at least Fukui Paragraph 0056), which allows the robot to reach its target location. 

	Regarding Claim 18, modified Deyle fails to disclose the adjusting a to-be-executed action according to the removal result comprises: 
in response to determining that the removal result indicates that the particular roadblock at the third position has been removed, continuing moving according to the movement path, and passing through the third position. 
However, Fukui teaches the adjusting a to-be-executed action according to the removal result comprises: 
in response to determining that the removal result indicates that the particular roadblock at the third position has been removed, continuing moving according to the movement path, and passing through the third position (See at least Fukui Paragraph 0056, the gate is opened and indicated in the map which is interpreted as determining that the roadblock has been removed, and the robot passes through the door, which is interpreted as the third position). 
It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in modified Deyle with Fukui to have the robot continue to move past the third position according to the removal result. By transmitting the removal response, the control server can indicate which doors are open and ready for the robot to pass through (See at least Fukui Paragraphs 0037). Adjusting the action according to the removal result allows the robot to pass through the roadblock once it has been removed (See at least Fukui Paragraph 0056), which allows the robot to reach its target location. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle in view of Chapman, and in further view of Nishizawa et al (US 20200378927 A1) (Hereinafter referred to as Nishizawa) 

Regarding Claim 10, Deyle discloses the obtaining a first position comprises: 
performing, by the intelligent robot, laser scanning to obtain environment scanning data of the intelligent robot at the first position (See at least Deyle Paragraphs 0102 and 0211, the environment scanning data is obtained through the laser scanner).
Even though Deyle teaches using a laser scanner to scan the environment, Deyle fails to explicitly disclose determining the first position according to the environment scanning data.
However, Nishizawa teaches using a laser scanner to determine a robot’s current position (See at least Nishizawa Paragraph 0143, the current position of the robot, which is interpreted as the first position, is determined using the laser scanner). 
It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in modified Deyle with Nishizawa to determine the robot’s first position using the laser scanner. The robot needs to know its current position in order to navigate from its current position to a second position. Since the robot has a laser scanner to scan the environment, one of ordinary skill would be motivated to use the laser scanner to determine the robot’s current position, thus, allowing the robot to determine the path to its destination. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle in view of Chapman, and in further view of Tsusaka et al (US 20190235490 A1) (Hereinafter referred to as Tsusaka) 

Regarding Claim 21, Deyle discloses determining, by the intelligent robot, the target position by establishing a three- dimensional coordinate system (See at least Deyle Paragraph 0293, the location of the RFID tag, which is interpreted as the target position, is determined within a three-dimensional map)… a point A (x,y,z) in the three-dimensional coordinate system is selected as the target position (See at least Deyle Paragraph 0293, the location of the RFID tag is interpreted as the target position, and the location of the RFID tag is shown on a three-dimensional map, which is interpreted as a point A (x, y, z) in the three-dimensional coordinate system).
Modified Deyle fails to explicitly disclose the first position of the intelligent robot is used as an origin of the three-dimensional coordinate system. 
However, Tsusaka teaches this limitation (See at least Tsusaka Paragraphs 0176 and 0258 and Figure 29, the current position of the robot is used as the origin for the coordinate system, which may be a three-dimensional map). 
It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in modified Deyle with Tsusaka to have the first position of the robot be the origin of the three-dimensional coordinates system. This would enhance the processing of the system because all the objects, paths, and target positions in the coordinate system would be relative to the robot’s current position. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle in view of Chapman, and in further view of Theobald (US 9701012 B1) and Larmuseau et al (US 20190185291 A1) (Hereinafter referred to as Theobald and Larmuseau respectively) 

Regarding Claim 24, modified Deyle fails to disclose the target distance is determined by: 
obtaining, by the intelligent robot, a movement speed of the intelligent robot; 
determining, by the intelligent robot, a control removal time during which the particular roadblock is removed…
However, Theobald discloses obtaining, by the intelligent robot, a movement speed of the intelligent robot (See at least Theobald Column 6 lines 15-30 and Figure 9, the speed of robot is obtained and used to determine when the robot will reach the elevator); 
determining, by the intelligent robot, a control removal time during which the particular roadblock is removed (See at least Theobald Column 5 line 50 – Column 6 line 30, Figure 9, and claim 1, the robot determines when the elevator car will reach the floor the robot is on so that the robot can board the elevator without stopping or slowing down, which is interpreted as a control removal time)…
It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in modified Deyle with Theobald to obtain a movement speed of the robot and determine the control removal time. This would increase the efficiency of the robot and reduce operation time by allowing the robot to pass through the roadblock without stopping or slowing down (See at least Theobald Column 6 lines 15-30 and Figure 9). 
Even though Theobald discloses obtaining the movement speed and control removal time, modified Deyle fails to explicitly disclose determining, by the intelligent robot, the target distance according to a product of the movement speed and the control removal time.
However, Larmuseau teaches determining the target distance according to the movement speed and control removal time (See at least Larmuseau Paragraphs 0074 and 0079, the elevator calling distance, which is interpreted as the target distance, is determined using the control removal time and the movement speed).
It would have been obvious to one of ordinary skill in the art before the filing date to modify the teachings disclosed in modified Deyle with Larmuseau to determine the target distance according to the product of the movement speed and control removal time. If the target distance is too short, the elevator waiting time is too long (See at least Larmuseau Paragraph 0072). If the elevator calling distance is too long, the elevator doors may close before the robot can enter (See at least Larmuseau Paragraph 0072). Factors that affect what the target distance should be include the movement speed and the control removal time (See at least Larmuseau Paragraphs 0074 and 0079, the elevator calling distance, which is interpreted as the target distance, is determined using the control removal time and the movement speed). By taking the product of the control removal time and the movement speed of the robot to determine the target distance, the elevator will reach the robot at the appropriate time, which would increase the efficiency of the robot and decrease the time the robot is spent idle and waiting for the elevator. 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Applicant argues that the Deyle reference fails to disclose the intelligent robot performing all the steps in claims 1, 11, and 15. However, as stated above with respect to the 103 rejections, the robot obtains a first position (See at least Deyle Paragraphs 0007 and 0093 and Figure 7, the current location of the robot, which is interpreted as the first position, is determined and used by the navigation system, which is in the mobile robot, to determine routes), determines a movement path (See at least Deyle Paragraph 0093, a route is generated by the robot’s navigation system from the current location of the robot to the end location), and the robot transmits a removal request (See at least Deyle Paragraph 0066, when the robot arrives at the elevator, which is interpreted as a third position, the robot requests an elevator car, which is interpreted as a removal request transmitted by the robot). 
During the interview, examiner agreed that there are other components in Deyle that interact with the elevator, such as the infrastructure system, and that the robot interacts with the elevator system through the network, but no exact wording was discussed on how to overcome the Deyle reference by reciting that the intelligent robot performs each step. For the reasons stated above, claims 1, 11, and 15 still stand rejected under 103. 
Claim 22 is objected to being allowable, and examiner recommends moving the subject matter from claim 22 to the independent claims to get the application to allowability. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664